United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 333-175692 NEW FOUND SHRIMP, INC. (Name of small business issuer in its charter) Florida (State or other jurisdiction of incorporation or organization) 20-8926549 (I.R.S. Employer Identification No.) 7830 Inishmore Dr., Indianapolis, IN46214 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code: (317) 652-3077 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yesx No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No x The number of shares of the issuer’s common stock, par value $.00001 per share, outstanding as of November 13, 2012 was 2,316,000,000. TABLE OF CONTENTS Page Part I. Financial Information Item 1. Financial Statements. 3 Balance Sheets for the periods ending September 30, 2012 (unaudited) and December 31, 2011 (audited). 3 Statements of Operations for the three and nine month periods ending September 30, 2012 and 2011 and for the period April 26, 2007 (date of inception) through September 30, 2012 (unaudited). 4 Statement of Change in Shareholders’ Deficit for the period April 26, 2007 (date of inception) through September 30, 2012 (unaudited). 5 Statements of Cash Flows for the nine month periods ending September 30, 2012 and 2011 and for the period April 26, 2007 (date of inception) through September 30, 2012 (unaudited). 6 Notes to Financial Statements (unaudited). 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures. 14 Part II. Other Information. Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item 3. Defaults Upon Senior Securities. 15 Item 4. Mine Safety Disclosure. 15 Item 5. Other Information. 15 Item 6. Exhibits. 16 Signatures 18 2 Part I.Financial Information Item 1.Financial Statements. New Found Shrimp, Inc. (A Development Stage Company) Balance Sheets September 30, December 31, (unaudited) (audited) ASSETS Current Assets Cash and cash equivalents $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Note payable, related party Note payable Total Current Liabilities TOTAL LIABILITIES Stockholders' Equity (Deficit) Preferred stock: 100,000,000 authorized; $0.00001 par value 84,669 and -0- shares issued and outstanding, respectively 1 Common stock: 10,000,000,000 authorized; $0.00001 par value 2,316,000,000 and 16,000,000 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit during development stage ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See notes to unaudited financial statements 3 New Found Shrimp, Inc. (A Development Stage Company) Statements of Operations For the Three Months Ended For the Nine Months Ended April 26, 2007 (inception) September 30, September 30, September 30, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ Operating Expenses Professional 15 General and administrative Total operating expenses Net loss from operations ) 84 ) ) Other income (expense) Interest expense ) ) Change in derivative ) Income taxes Net income (loss) $ ) $
